Name: Commission Regulation (EEC) No 2140/91 of 19 July 1991 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7. 91 Official Journal of the European Communities No L 197/31 COMMISSION REGULATION (EEC) No 2140/91 of 19 July 1991 altering the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Commission, that the export refunds at present , in force should be altered as shown in the Annex to this Regula ­ tion , HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to Regulation (EEC) No 2118/91 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 20 July 1991 . Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/91 (2), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on rice and broken rice were fixed by Commission Regulation (EEC) No 2118/91 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2118/91 to the information at present available to the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 196, 19 . 7. 1991 , p. 14. No L 197/32 20 . 7 . 91Official Journal of the European Communities ANNEX to the Commission Regulation of 19 July 1991 altering the export refunds on rice and broken rice (ECU / tonne) Product code Destination (') Amountof refunds 1006 20 11 000  .  1006 20 13 000 01 180,48 1006 20 15 000 01 180,48 1006 20 17 000   1006 20 92 000   1006 20 94 000 01 180,48 1006 20 96 000 01 180,48 1006 20 98 000   1006 30 21 000   1006 30 23 000 01 180,48 1006 30 25 000 01 180,48 1006 30 27 000   1006 30 42 000   1006 30 44 000 01 180,48 1006 30 46 000 01 180,48 1006 30 48 000   1006 30 61 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 1006 30 61 900   1006 30 63 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 . 1006 30 63 900 01 225,60 13 225,60 1006 30 65 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 1006 30 65 900 01 225,60 13 225,60 1006 30 67 100   1006 30 67 900   20 . 7. 91 Official Journal of the European Communities No L 197/33 (ECU/ tonne) Product code Destination (') Amountof refunds 1006 30 92 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 1006 30 92 900 01 225,60 13 225,60 15 176,00 1006 30 94 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 1006 30 94 900 01 225,60 13 225,60 l 15 168,00 1006 30 96 100 01 225,60 05 231,60 06 236,60 09 231,60 12 236,60 13 225,60 1006 30 96 900 01 225,60 I 13 225,60 15 168,00 1006 30 98 100   1006 30 98 900   1006 40 00 000   (') The destinations are identified as follows : 01 Austria, Liechtenstein , Switzerland, the communes of Livigno and Campione d'Italia , 02 Third countries other than Austria, Liechtenstein , Switzerland and the communes of Livigno and Campione d'Italie, 03 Zone I, 04 Third countries other than Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italie and countries of zone I, 05 Zones I , II, III and VI, 06 Zones IV a), IV b), V a), VII a) and VIII exclusing Surinam, de Guyana and Madagascar, 08 Zone VI , 09 Canary Islands, Ceuta and Melilla, 10 Zone V a), 11 Zone VII c), 1 2 Canada, 13 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), 14 Zone VIII, except Surinam, Guyana and Madagascar, 15 Zones I , II , III , IV, V, VI and VIII, except Surinam, Guyana and Madagascar. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 1 1 24/77 (OJ No L 134, 28 . 5 . 1977, p. 35), as last amended . by Regulation (EEC) No 3049/89 (JO No L 292, 11 . 10 . 1989, p. 10).